Exhibit GUARANTEE THIS GUARANTEE made as ofMay 1, 2008, by CHDT CORPORATION, a Floridacorporation, with offices located at 350 Jim Moran Blvd., Deerfield Beach, Florida 33442 (the "Guarantor" or the "Undersigned"),in favor of STERLING NATIONAL BANK, a national banking association, having an office located at 500 Seventh Avenue, New York, New York 10018 (hereinafter referred to as the "Bank"); W I T N E S S E T H: WHEREAS, CAPSTONE INDUSTRIES, INC. (the "Borrower" or "Debtor") is or will be obligated to the Bank under any number of documents, agreements and instruments (hereinafter referred to as the "Obligation Documents" or "Loan Documents") requiring the payment of principal, interest and other sums as well as the performance of obligations as more specifically set forth therein (hereinafter referred to as the "Obligations"); and WHEREAS, the Undersigned acknowledges that the Bank would not make extensions of credit to the Borrower without the Undersigned guaranteeing, absolutely and unconditionally, the payment and performance of all Obligations of the Borrower owed or due to the Bank, and that this guarantee is a material inducement for the Bank to make extensions of credit to the Borrower; and WHEREAS, the Undersigned acknowledges that it will derive direct and indirect benefits from extensions of credit by the Bank to the Borrower pursuant to the Loan Documents; NOW, THEREFORE, in consideration of the premises, and other good and valuable consideration, the Undersigned hereby agrees as follows: 1.Each Guarantor hereby absolutely, unconditionally, irrevocably, and without limitation guarantees to the Bank the prompt and full payment and other performance of all of the Obligations when each of such Obligations is due, whether at a specific due date, at the stated maturity, by acceleration or otherwise. The agreements and obligations of each Guarantor under this Guarantee shall be continuing and shall remain in full force and effect until all of the Borrower's Obligations to the Bank have been satisfied in full. The term "Obligations" shall mean, in addition to the definition of Obligations in any of the Loan Documents, all indebtedness, obligations and liabilities of Borrower to Bank or any of its affiliates of every kind and description, direct or indirect, secured or unsecured, joint or several, absolute or contingent, due or to become due, including any overdraft, whether for payment or performance, now existing or hereafter arising, whether presently contemplated or not, regardless of how the same arise, or by what instrument, agreement or book account, including, but not limited to, all loans (including any loan modification, renewal or extension), all indebtedness including any arising from any derivative transactions, all 1 undertakings to take or refrain from taking any action, all indebtedness, liabilities or obligations owing from Borrower to others which Bank may have obtained by purchase, negotiation, discount, assignment or otherwise; and all interest, taxes, fees, charges, expenses and reasonable attorney's fees (whether or not such attorney is a regularly salaried employee of Bank, any parent corporation or any subsidiary or affiliate thereof, whether now existing or hereafter created) chargeable to Borrower or incurred by Bank under this Agreement, any of the other Loan Documents, or any other document or instrument delivered in connection herewith or otherwise, whether or not arising out of or related to extensions of credit made pursuant to the Loan Documents. 2.The agreements and obligations of each Guarantor under this Guarantee shall be absolute, unconditional and irrevocable, irrespective, by way of example only, of the validity, legality or enforceability of the Obligation Documents or any other document, in whole or in part, or of the existence, value or condition of any collateral or other security for any or all of the Obligations, or any other circumstance which might otherwise constitute a legal or equitable discharge or defense of a surety or guarantor. 3.
